Citation Nr: 1619590	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  11-24 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased evaluation for degenerative disc disease of the lumbar spine and intervertebral disc syndrome (IVDS), currently rated 10 percent disabling prior to February 15, 2013, and 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel
INTRODUCTION

The Veteran had active military service from February 1980 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston.  A January 2014 rating decision increased the Veteran's lumbar spine disability to 20 percent effective February 15, 2013.  The case was certified to the Board in March 2015. 

In July 2015, the Veteran testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In a September 2015 decision, the Board remanded the appeal for further development.  

As noted in the September 2015 Board Remand, in an August 2012 decision, the RO denied service connection for radiculopathy of the lower extremities.  In February 2013, the Veteran filed a notice of disagreement.  In a January 2014 rating decision, the RO granted service connection for left lower extremity sciatalgia and awarded a 20 percent evaluation effective February 15, 2013.  The RO then issued a statement of the case in February 2014 denying "service connection for bilateral radiculopathy as secondary to the service-connected disability of mild symptomatic degenerative disc disease of the lumbar spine."  In March 2014, the Veteran responded as follows:  "At present, I am service connected for LEFT Lower Extremity Sciatalgia Associated with DDD of the Lumbar Spine effective 02/5/20l3.  However, I made a claim for the same condition (BILATERAL) on 05/03/2011 and was denied.  I disagreed with the denial and it still pending in Appeals. . . .  Should the grant be BILATERAL?  If not, should the condition on appeal be only for the RIGHT Lower Extremity?"  Again, this matter is REFERRED to the AMC for appropriate action.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals a November 2013 VA examination.  


FINDINGS OF FACT

1.  Prior to May 4, 2011, the Veteran's degenerative disc disease of the lumbar spine and IVDS was manifested by pain, stiffness, mild limitation on flare-ups, and forward flexion to 80 degrees with pain.  

2.  Since May 4, 2011, the Veteran's degenerative disc disease of the lumbar spine and IVDS has been manifested by pain, stiffness, flare-ups, and forward flexion at worst to 45 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to May 4, 2011, for degenerative disc disease of the lumbar spine and IVDS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2015).

2.  The criteria for a higher rating of 20 percent, but no higher, from May 4, 2011, to February 14, 2013, for degenerative disc disease of the lumbar spine and IVDS have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2015).

3.  The criteria for a rating in excess of 20 percent since February 15, 2013, for degenerative disc disease of the lumbar spine and IVDS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In regards to increased rating claims, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the duty to notify the Veteran regarding his claims was satisfied by way of a letter dated June 2009.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's post-service VA and private treatment records have been associated with the claims folder.  Additionally, the Veteran has not identified any other outstanding records that have not been requested or obtained. 

The Veteran was provided with VA examinations July 2009, May 2011, and January 2015.  The Veteran was also afforded a VA addendum opinion in December 2015.  The Board finds that the examination reports are adequate for rating purposes because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's low back disability in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in July 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the undersigned specifically noted the issue on appeal, what evidence the Veteran needed to substantiate his appeal and clarified whether there were any outstanding treatment records.  As such, the Board finds that the undersigned complied with the aforementioned hearing duties.

The Board is also satisfied that there has been substantial compliance with the September 2015 remand directives, which included obtaining a VA addendum opinion.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (where there is substantial compliance with the Board's remand instructions a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998)).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

General Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Analysis

The Veteran contends that his service-connected low back disability is more severe than reflected in his current disability rating.  

The Veteran's service-connected lumbar strain is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237, for lumbosacral strain.  Under the general rating formula for diseases and injuries of the spine a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the entire thoracolumbar spine not greater than 120 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

A 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  at Note (2).  Each range of motion measurement is to be rounded to the nearest five degrees.  Id.  at Note (4).  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, and incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  Id. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id.  quoting 38 C.F.R. § 4.40.

Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 .

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a .

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 38 C.F.R. § 4.71a .




Prior to May 4, 2011

In a July 2009 statement the Veteran reported that he had severe pain and numbness in his right leg.  

The Veteran was afforded a VA examination in July 2009.  He reported chronic low back pain and that he took Motrin on a fairly regular basis which helped the symptoms.  He reported that he had no side effects from the medication.  He reported that repetitive heavy lifting aggravated his back.  He reported that he had no treatment other than medications for many years.  He reported that he had been prescribed Tramadol in the past but this made him dizzy so he did not take it at work.  He reported that he had not had any physical therapy in many years.  He reported that a hot bath and a heating pad helped a lot.  He reported that he missed a couple of days a year secondary to the back flaring up on him.  He reported that his back did occasionally wake him up at night and he had a fair amount of stiffness in the morning but activity improved his stiffness.  He reported that he did not do any exercises for the back and he did walk for exercise.  He denied any bowel or bladder incontinence.  He reported some intermittent numbness in the right buttock which radiated to the calf with prolonged standing.  He reported that he did wear a back support at work but he did not use any other ambulatory aids.  He reported that he worked for the U.S. Postal Service.  He reported that he did have some mild limitation in motion of the back during flare-ups which he describes as a couple of times a year that last a day or two only.  He reported that he had no incapacitating events.  He did have some erectile dysfunction secondary to the medical conditions.  He had no walking intolerance and he had never been hospitalized nor had surgery.  He reported that other than heavy lifting, he had no limitations in activities of daily living or working and there was no history of inflammatory arthritis or neoplasm.

On physical examination, deep tendon reflexes were 2+ at the knees and ankles bilaterally.  Toes were downgoing bilaterally and there was no increased tone or clonus.  Motor function was 5/5 in all muscle groups in the lower extremities.  Straight leg raising was negative bilaterally and sensation was intact throughout.  Distal pulses were 1+ and equal and the Veteran had a normal gait and he was able to heel and toe walk without any difficulty.  There was no tenderness to palpation or spasms noted and he had a normal lumbar lordosis.  The pelvis was level.  Range of motion testing revealed forward flexion 0 to 80 degrees both active, passive and against resistance.  He did have some mild pain at the end point at flexion but no increased pain, fatigue, weakness or incoordination with repetitive motion.  Extension was 0 to 30 degrees and left and right lateral bending was 0 to 30 degrees.  Left and right rotations were 0 to 30 degrees.  All motion was active, passive and against resistance; there was no pain, fatigue, weakness or incoordination with repetitive motion in any plane.  Previous x-rays of the lumbar spine done in January 2007 showed degenerative disc disease at L5-Sl with mild anterior osteophytes at L3-L4.  The examiner noted that the Veteran had mild symptomatic degenerative disc disease of the lumbar spine.

On his June 2010 notice of disagreement, the Veteran reported that he had a tingling sensation in his lower extremities and his range of motion had worsened.  

A June 2010 VA treatment record shows that the Veteran was treated for back pain radiating to the right leg.  

In a March 2011 VA examination for other issues, the Veteran reported that the medication did not relieve his back pain and he had trouble sleeping due to his back.   

Based on the above, the Board finds that a rating in excess of 10 percent, prior to May 4, 2011, is not warranted.  The Veteran was not found to have forward flexion to 60 degrees or less, a combined range of motion less than 120 degrees, or muscle spasm, guarding, or localized tenderness severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis as required for the next higher rating.  Instead, the Veteran's forward flexion was to 80 degrees with pain and his combined range of motion was to 230 degrees.  

The Board acknowledges the lay reports of the Veteran's symptoms, to include pain, stiffness and trouble sleeping.  The Board also notes that the Veteran was noted as having flare-ups and the Veteran reported mild limitation on flare-ups occurring a couple of times a year lasting a day or two only.  The Board has also taken into consideration the provisions under Deluca.  The objective findings and lay reports only showed mild limitation of motion of the back that mildly impacted the Veteran's overall functioning even during flare-ups.  Thus, the Board finds that the Veteran's symptoms and functional limitations do not more closely approximate the criteria for the next higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

The Board has considered whether a higher evaluation may be warranted due to incapacitating episodes associated with intervertebral disc syndrome.  However, during this period the medical evidence of record is against a finding that the Veteran had incapacitating episodes of at least two weeks during a year that required bed rest prescribed by a physician and treatment by a physician.

Finally, the Board recognizes that the Veteran believes he is entitled to a higher rating during this period.  However, the Veteran's competent and credible lay evidence regarding his symptoms are outweighed by the competent and credible medical evidence that evaluates the true extent of impairment due to his service connected low back disability based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

May 4, 2011

The Veteran was afforded another VA examination in May 2011.  The Veteran reported that he was a dockworker at a ship-channel and he did heavy lifting unloading and loading.  The Veteran reported that he had an aching pain that was a chronic pain in the lower part of his back.  The medications he took were Motrin and Robaxin, which he reported helped.  The examiner noted that he had no true flare-ups.  He had no inflammatory joint disease.  He had no incapacitating events.  He had no radiculopathy.  He had no bowel, bladder, or sexual dysfunction.  He used no brace, cane, or TENS unit.  He had no injury and no surgery.  The examiner noted that the Veteran's disability did not affect his daily activities and he reported it affected his job only periodically.  He reported that he did heavy lifting on the dock, and if he felt that his back was hurting him too bad, then they would give him non-lifting jobs.  He did not indicate as to how often this happens. 

On physical examination, the examiner noted that the Veteran rose out of the chair without the use of his hands or his arms.  He had a normal gait and normal posture.  He had no indication of spinous or paraspinous tenderness.  He had no indication of muscle spasm.  He showed significant Waddell indicators in range of motion.  The examiner noted that he only flexed to 60 degrees, and he did this very slowly and methodically, which is typical for a Waddell.  The examiner noted that the Veteran had slow and methodical right and left lateral flexion and rotation to 30 degrees.  Repetitive motion of his back in all ranges of motion, both actively and passively, caused pain but no weakness or fatigue.  The examiner noted that again, range of motion was limited in flexion.  The examiner noted that there was really no indication as to why the Veteran should have limited range of motion, considering he had very minimal degenerative joint disease and no indication of muscle spasm.  The examiner also noted that it was also questionable considering that he was a heavy loader and unloader and did a lot of heavy physical work on the docks at the Houston Ship Channel.  

The examiner also noted that the Veteran had a negative straight leg lift on the left and the right.  He had no indication of lower extremity radiculopathy or sensory deprivation bilaterally.  He had no indication of quadriceps or hamstring muscle atrophy or loss of strength bilaterally.  He had normal and equal patella and Achilles tendon and deep tendon reflexes bilaterally.  X-rays revealed minimal nonsymptomatic degenerative disk disease of the lumbar spine; otherwise, normal lumbar spine.  

On his August 2011 VA Form 9, the Veteran reported that pain and limitation of motion caused problems at work.  The Veteran reported that he was missing work on account of medications and medical appointments.  

A September 2012 VA treatment record shows that the Veteran reported pain in his right buttock region which goes down his leg at the back.  The Veteran was diagnosed with sciatica right leg.  

The Veteran was afforded another VA examination in November 2013.  The examiner diagnosed degenerative disc disease of the lumbar spine.  The Veteran reported pain at 8/10 on a daily basis.  The Veteran reported that he had flare-ups that led to increased pains to 10/10 with lifting heavy boxes while working at the post office.  On range of motion testing, forward flexion was to 45 degrees, with pain.  Extension was to 15 degrees with pain.  Right and left lateral flexion was to 15 degrees, with pain.  Right and left lateral rotation was to 15 degrees with pain.  On repetitive use testing, forward flexion was to 45 degrees, and extension, right and left lateral flexion, and right and left lateral rotation were to 15 degrees.  The Veteran did not have additional limitation of range of motion following repetitive use testing.  The Veteran had functional loss and/or functional impairment due to pain on movement.  The Veteran did not have localized tenderness or pain to palpation for joints and/or soft tissue.  The Veteran did not have guarding or muscle spasms.  

Muscle strength was normal and there was no muscle atrophy.  Reflex and sensory examinations were normal.  Straight leg testing was negative on the right and positive on the left.  The Veteran had radicular pain or signs of radiculopathy in that the Veteran's left lower extremity had moderate intermittent pain and numbness.  The examiner noted that the Veteran had intervertebral disc syndrome (IVDS) and over the prior 12 months had an incapacitating episode lasting less than one week.  The Veteran did not have any assistive devices.  The examiner noted that the Veteran's low back disability did not affect his ability to work.  

The Veteran was afforded another VA examination in January 2015.  The examiner noted that the Veteran had no back surgery and no use of any assistive devices.  The Veteran reported constant chronic pain in the lower back and numbness in both legs.  The examiner noted that the Veteran is diabetic.  The Veteran reported some intermittent numbness in the right buttock which radiates to the calf with prolonged standing.  The Veteran reported that he took Motrin on a fairly regular basis which helped the symptoms.  The Veteran reported that he has no side effects from the medication.  The Veteran reported that repetitive heavy lifting aggravated his back.  The Veteran reported that he has had no treatment other than medications for many years.  The Veteran reported that he works for the U.S. Postal Service moving sacks of mails which are heavy, in 12 hour shifts at night.  He reported that he missed a couple of days a year secondary to his back flaring up on him.  He reported that his back occasionally woke him up at night and he had a fair amount of stiffness in the morning but activity improved it.  He reported that he wore a back support at work.  He reported that a hot bath and a heating pad helped a lot.  He denied any bowel or bladder incontinence.  The Veteran reported flare-ups for a few minutes to hours until the medication works.  The Veteran reported that he gets muscle pain and spasms and he cannot do lifting.  The examiner noted that the Veteran did not report having any functional loss or functional impairment of the thoracolumbar spine regardless of repetitive use.  

On range of motion testing, forward flexion was 0 to 70 degrees.  Extension was 0 to 30 degrees.  Right and left lateral flexion was 0 to 20 degrees and right and left lateral rotation was 0 to 30 degrees.  The examiner noted that the Veteran showed Waddell signs.  The examiner explained that he does slow motion of his back but he is able to go from and change of position without any hesitancy when he is distracted.  The examiner noted that the range of motion itself did not contribute to a functional loss.  The examiner noted pain on forward flexion but pain did not result in or cause functional loss.  There was no evidence of pain with weight bearing.  The Veteran had localized tenderness or pain on palpation of joints and/or soft tissue in that he had low lumbar spine tenderness.  On repetitive use testing there was no additional loss of function or range of motion.  Weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examiner noted that the Veteran reported flare-ups every few weeks that were mild to moderate and lasted for hours.  The examiner noted that the examination was not conducted during a flare-up and that the examination neither supported nor contradicted the Veteran's statements describing functional loss during flare-ups.  The examiner noted that pain, weakness, fatigability or incoordination did not significantly limit functional ability with flare-ups.  The Veteran did not have guarding or muscle spasm of the back.  

Motor strength was noted as normal and the Veteran did not have muscle atrophy.  Reflex examination and sensory examination were normal.  Straight leg testing was negative bilaterally.  The Veteran had mild intermittent pain and mild paresthesias and/or dysesthesias in the right lower extremity.  The examiner noted that the involvement was the right L4/L5/S1/S2/S3 nerve roots (sciatic nerve).  The examiner noted that there was no ankylosis of the spine.  The examiner noted that the Veteran did not have IVDs.  The Veteran did not use any assistive devices.  X-rays revealed degenerative disc disease.  The examiner explained that as per records his major problem was his neck over the last year which affects his work due to loading and lifting.  The examiner noted that there was no evidence of back worsening in electronic medical records.  The examiner concluded that it appears the Veteran has mild right side sciatica.  

At the July 2015 Board hearing, the Veteran testified that he works for the United States Postal Service and he is a mail handler.  The Veteran reported that he works on the dock lifting heavy sacks and he also drives a forklift moving mail from one point to another point.  The Veteran reported that by the end of the day he is loading mail on the machine.  The Veteran reported that sometimes he is off work twice a month due to his back and how much pain he is in.  The Veteran reported that he takes pain medication every day.  The Veteran reported that it helps the pain for a little while and he has to take more.  The Veteran reported that due to his back he cannot do a lot of things that he used to such as intermingling with family, cut the grass, and play with his grandchildren.  The Veteran reported that he can stand for about four to five hours before he needs to take more medicine.  The Veteran reported that he cannot walk that far and that it hurts even just to lift a foot.  The Veteran reported that he keeps a little back brace in his car because it hurts to put his back up against the seat.  The Veteran reported that he uses the back support given to him by his job for his back.  The Veteran reported that he wears this every day.  The Veteran asserted that he is entitled to an increase because he is in pain every day.  The Veteran also reported that he has pain down his legs and sometimes he falls down because it gets numbs.  

In a December 2015 addendum opinion, the examiner stated there was no additional functional impairment during flare-ups in terms of the degree of additional range of motion loss.  The examiner noted the January 2015 range of motion results.  

The record reflects that the basis for the increased rating of 20 percent was the range of motion shown on VA examination in November 2013 (forward flexion to 45 degrees).  The effective date was based on a "claim for increased evaluation that was received on February 15, 2013" according to the RO.  [Clearly the Veteran already had a pending claim for an increased evaluation but the RO's finding was harmless error as the effective date assigned predated the November 2013 VA examination.]  Crucially, the May 2011 VA examiner (and the January 2015 VA examiner) found that the Veteran showed significant Waddell indicators on range of motion.  "Waddell signs" are "five signs indicating that a patient's low back pain is being intensified by psychological factors: tenderness that is not localized but spread over a wide area; production of pain by rotation of the pelvis or shoulders; decrease in pain behavior when the patient is distracted by the examiner; weakness or sensory disturbance that is not limited in a normal anatomic distribution; and overreaction, i.e. [,] excessive body language or verbalization during the examination."  See Townsend v. Shinseki, No. 12-0507, 2013 WL 2152126, *1 n.3 (Vet. App. May 20, 2013) (nonprecedential decision) (quoting Dorland's Illustrated Medical Dictionary 1716 (32d ed. 2012)).  Thus, the Board will rely on the objective findings in determining the functional impairment associated with the Veteran's range of motion of the spine including on repetitive motion and during flare-ups.  The objective findings show that the Veteran met the criteria for a 20 percent rating as early as the May 2011 VA examination (flexion to 60 degrees) but no higher.  There is no credible lay evidence that the Veteran has greater impairment on range of motion than is contemplated in a 20 percent rating.  The objective findings noted on VA examination in May 2011, November 2013, and January 2015 showed no additional limitation of range of motion following repetitive use testing, and there was no additional functional impairment during flare-ups in terms of the degree of additional range of motion loss according to the December 2015 addendum opinion. Thus, the Board finds that since May 4, 2011, a 20 percent rating is most appropriate.  

The Board has again considered whether a higher evaluation may be warranted due to incapacitating episodes associated with intervertebral disc syndrome.  However, during this period the medical evidence of record is against a finding that the Veteran has had incapacitating episodes of at least four weeks during a year that required bed rest prescribed by a physician and treatment by a physician.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine to the extent noted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56 (1990).  

Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015). 

The rating criteria adequately contemplate the Veteran's back disability.  The diagnostic codes in the rating schedule corresponding to disabilities of the back provide disability ratings on the basis of limitation of motion, ankylosis, and neurologic manifestations.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, supra.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  
The Veteran's statements regarding restrictions on his ability to stand, walk, lift, and sleep pertain to functional limitations that are contemplated by the governing diagnostic code criteria and corresponding regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  The inability to accomplish a task, such as those described is not a "symptom" set forth in any portion of the Rating Schedule, yet it is a result of the same symptoms of pain, painful motion, and limitation of motion.  Thus, it is a result contemplated by the rating criteria as it is based on the same symptomatology.   As the Veteran's disability picture is contemplated by the rating schedule, the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that a claim for TDIU was not expressly raised by the Veteran or reasonably raised by the record.  The evidence of record does not show, and the Veteran does not contend, that he is unemployable solely due to his low back disability.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.


ORDER

Entitlement to a rating in excess of 10 percent prior to May 4, 2011, for degenerative disc disease of the lumbar spine and IVDS is denied.  

Entitlement to a 20 percent rating from May 4, 2011, to February 14, 2013, for degenerative disc disease of the lumbar spine and IVDS is granted subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 20 percent since February 15, 2013, for degenerative disc disease of the lumbar spine and IVDS is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


